                      IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF IOWA

 IN RE:                                            Case No. 19-00662-lmj13


 JIMMIE D. BRANDT                                  ATWOOD RENTAL'S OBJECTION TO
 LORI J. BRANDT,                                    THE DEBTORS’ CHAPTER 13 PLAN

    Debtors.

         COMES NOW Atwood Rentals, a creditor in the above-captioned matter, by and through the

undersigned attorney, and in support of its objection to the Debtors' Chapter 13 Plan, respectfully

states to the Court as follows:

         1. Jimmie D. Brandt and Lori J. Brandt (hereinafter referred to as the "Debtors") filed a

Petition in this Court under Chapter 13 of the United States Bankruptcy Code on or about April 1,

2019, and filed their Chapter 13 Plan on April 1, 2019.

         2. Atwood Rentals is a Lessor of the Debtors as more specifically evidenced in Proof of

Claim No. 4 (hereinafter referred to as the "Claim") filed in the above-captioned matter. The Claim

and all attachments thereto are specifically incorporated herein by this reference. The Debtors are

attempting to value Atwood Rentals' property in an amount contrary to which was provided in the

Claim.

         3. Lori Brandt executed a Rental Purchase Agreement and Disclosure (hereinafter referred

to as the "Agreement") dated October 25, 2016, as more specifically described in the Claim. Said

Agreement is an executory contract/lease and Atwood Rentals currently maintains ownership of the

property being rented under the Agreement. The Debtors have defaulted pursuant to the terms and

conditions of the Agreement by their failure to make the monthly rental payments due and owing

under the Agreement. The Debtors are improperly treating Atwood Rentals as a secured creditor.
The Debtors must treat the Atwood Rentals’ claim as an executory contract/unexpired lease and

assume or reject it and promptly cure the default if they chose to assume it.

       WHEREFORE, Atwood Corporation of America, Inc., respectfully requests this Court to

deny confirmation of the Debtors’ Chapter 13 Plan and for such other and further relief as this Court

deems equitable and just under the circumstances.


                                              Respectfully submitted,

                                              ABBOTT OSBORN VAN VLIET PLC

                                              BY: /s/ Timothy J. Van Vliet
                                                 TIMOTHY J. VAN VLIET #IS9998152
                                                 974 - 73rd Street Ste. 16
                                                 West Des Moines, IA 50265
                                                 Telephone: (515) 223-6000
                                                 Facsimile: (515) 223-6011
                                                 Email: tim@midwestlawgroup.com
                                                 ATTORNEY FOR ATWOOD RENTALS
                                 CERTIFICATE OF SERVICE

        By signing above, the attorney certifies that a true and accurate copy of the foregoing
instrument was duly served upon the following parties at the addresses shown below by depositing
said document addressed to each person, enclosed in sealed envelopes with proper postage affixed
thereto, in a United States Post Office depository in West Des Moines, Iowa, on June 11, 2019.

Jimmie D. Brandt
2478 State Hwy. 92
Winterset, IA 50273

Lori J. Brandt
2478 State Hwy. 92
Winterset, IA 50273

        By signing above, the attorney certifies that on June 11, 2019, this document was filed
electronically in the United States Bankruptcy Court, for the Southern District of Iowa. This
document was served electronically to all parties registered with the Bankruptcy Court to receive
CM/ECF email service in this case.
